Citation Nr: 1725098	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-44 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicide agents and/or hazardous chemicals. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, K.K. and D.K.



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserves from July 1972 to May 1979 with a period of active duty from April 1972 to July 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2013, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ) at the RO in St. Petersburg, Florida.  A transcript of this hearing has been associated with the claims file.  The VLJ who conducted the hearing is no longer employed by the Board.  In a March 2017 letter, the Veteran was notified of this fact and given an opportunity to have another Board hearing.  In April 2017, the Veteran declined the opportunity.

In July 2013, November 2013, June 2014, and September 2015, the Board remanded the claims for additional development.  The development has been completed and the case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Parkinson's disease was not manifest during service.  Parkinson's disease is not attributable to service.  Paralysis agitans was not manifested in service or within the one-year presumptive period following service.   

2.  Parkinson's disease was not manifest during any period of active duty for training (ACDUTRA).

3.  The Veteran has not been awarded service-connection for any disability.


CONCLUSIONS OF LAW

1.  Parkinson's disease was not incurred in or aggravated during service and paralysis agitans may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The requirements for entitlement to a TDIU on either a schedular or extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Veteran and his representative have argued that VA failed its duty to assist by failing to provide an adequate medical opinion that could be justifiably relied upon by the rating authority in order to evaluate the Veteran's disability under 38 C.F.R. § 4.2.  See March 2017 appellate brief.  The Veteran and his representative have also argued that the April 2014 VA examiner is not qualified to render an opinion because she is not a specialist.  Finally, the Veteran argued that the Board exerted undue influence on the September 2013 VA examiner by the wording of the July 2013 Board remand directives.  Essentially, the representative argues that the confusion between tactical herbicides and herbicides in general misled the examiner as to what opinion was requested.

Despite these contentions, the Board finds that the Veteran has been afforded VA examinations by competent practitioners.  There is no requirement that to be afforded an adequate VA examination, the examiner must be a specialist.  See e.g. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  The Board finds that the lack of a specialist opinion is a matter of probative value for the Board to decide, not a matter of whether the duty to assist was satisfied.  Moreover, the Board obtained an independent medical opinion in December 2016 from a specialist in the field of neurology.  The claims file was made available to the medical evaluator, thus, the Board's characterization of the evidence in its remand directives, whether or not leading, exerted only minor influence over the opinion.  Finally, as discussed further below, there is no competent and credible evidence of exposure to nontactical herbicides that caused the Veteran's Parkinson's disease.  Accordingly, the Veteran has been afforded an adequate VA examination in relation to his claim.

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the Board proceeds to address the claim on its merits.

Service Connection for Parkinson's Disease

The Veteran claims his Parkinson's disease is due to exposure to herbicide agents while stationed at Fort Gordon, Georgia, where he was in training while on active duty.  The Veteran notes VA's concession that tactical herbicide agents were used at Fort Gordon in the late 1960's.  The Veteran further contends that nontactical herbicides were used at Fort Gordon, which he believes may have also caused his Parkinson's disease.  Moreover, the Veteran contends that other chemicals were used at Fort Gordon that are known to cause Parkinson's disease, and he was exposed to them.  The Veteran notes that while at Fort Gordon, he got caught in barbed wire, resulting in a laceration.  The Board infers that the Veteran is contending that this laceration was a means of exposure to the herbicide agents and/or chemicals.  Finally, the Veteran claims that Fort Gordon's nearby proximity to a paper mill and the poor air quality associated with it, also is a cause of his Parkinson's disease.

Evidence in this case shows that the Veteran was formally diagnosed with Parkinson's disease in 1999.  See e.g. July 2011 letter from Dr. J.S.-R.; Board hearing transcript.  The Veteran was shown to have symptoms since approximately 1997.  See e.g. January 2001 letter from Dr. M.E.O.  Accordingly, the Veteran has established a current disability of Parkinson's disease.

With regard to the Veteran's contentions that his Parkinson's disease was caused by exposure to tactical herbicides, nontactical herbicides, or harmful chemicals, the Board finds that the Veteran has not established exposure to any of the foregoing.  For the purposes of this opinion, the Board uses the term "tactical herbicides" or "tactical herbicide agent" to mean "herbicide agent," a term that is specifically defined by regulation at 38 C.F.R § 3.307(a)(6)(i), and includes specific chemicals used in specific herbicides.  See also 38 U.S.C. § 1116(a)(3).  Moreover, the Board interprets the Veteran's use of the term "tactical herbicide" in his submissions to mean "herbicide agent."

The Board addresses each of the three exposure claims separately.  First examining the claim of exposure to tactical herbicide agents, VA has conceded that during the period of December 1966 to October 1967, Agents Orange and Blue were field tested at Fort Gordon.  As evident, the Veteran's period of service was several years later.

To address the gap in time, the Veteran submitted a September 2013 medical opinion from Dr. L.D.P.  The opinion stated that areas defoliated in the years 1967 to 1969 using a tactical herbicide agent would, to a highly likely degree, remain toxic to humans training there in 1972.  The physician described how the toxic substances in tactical herbicides have been found contaminating soil decades after the herbicides' use.  

The Board finds this opinion lacks probative value because it fails to link herbicide toxins in the soil to the manner of entry into the Veteran's system.  Based on this opinion, the soil alone contained the toxic agent.  However, the method of entry into the Veteran's body is unclear and not addressed by Dr. L.D.P.'s opinion.  Dr. L.D.P. did not address whether simply being in the area would be sufficient, or whether direct contact with the soil to the skin is needed, and if so for how long, or if ingestion of soil is required.  Dr. L.D.P. did not even opine that the herbicide agents would have or could have entered the Veteran's bloodstream via the cut he obtained in service.  Absent this information, the Board finds Dr. L.D.P.'s opinion unpersuasive.

The same reasoning applies to additional medical opinions the Veteran submitted to support his claim.  These opinions include a July 2011 opinion from Dr. J.S.-R., a June 2013 opinion from Dr. A.S., a September 2014 opinion from Dr. A.K., and a November 2014 opinion from Dr. T.A.Z.  Moreover, these opinions are often based on inaccurately reported history by the Veteran or his wife, or perhaps a misapprehension, that tactical herbicides were actually in use at the time of the Veteran's service.  For instance, Dr. J.S.-R. states the Veteran "was exposed in Georgia where a test [site] for Agent Orange was applied and he was exposed to it at that time."  Dr. A.S. states that the Veteran was in an area where herbicide toxic agents were used, which would be equivalent to the exposure in Vietnam "after Agent Orange was sprayed."  It appears that the several year time lapse between the limited spraying and the Veteran's service at Fort Gordon was not accounted for in these opinions.  Accordingly, to the extent that the opinions are based on the Veteran's inaccurately reported in-service history of being exposed to (i.e. present at or near the time of the spraying) Agent Orange while at Fort Gordon, the Board finds that these opinions are not probative on the issue of whether the Veteran's current Parkinson's disease is related to his active duty or U.S. Army Reserve service.

The Veteran also contends that tactical herbicides were used after the period conceded by VA.  The evidence, however, supports only that tactical herbicides may have been used until 1969 and that the area was defoliated during the time of the Veteran's service there.  See e.g. May 2013 statement from Mr. J.M.C., a military game warden at Fort Gordon until 1969; July 2006 letter from Georgia Department of Agriculture (2.4D and 2.4.5-T herbicide agents possibly used in the 1960's); other lay statements describing defoliation of the area.  The statement from Mr. J.M.C. does not assert that he had personal knowledge that tactical herbicide agents were used after the period conceded by VA (i.e. 1967-1968), and Mr. J.M.C. does not offer a competent opinion to that effect.  Statements indicating defoliation was apparent are not evidence that tactical herbicides were used in the defoliation.

Further evidence shows that herbicide agents were stored at Fort Gordon possibly during the time the Veteran was stationed there.  However, the Board finds that herbicide agents in storage containers does not equate to exposure.  Accordingly, the Board finds that the only tactical herbicide use at Fort Gordon was the use during the time periods conceded by VA.

Even if exposure to tactical herbicide agents was established, the Board finds the December 2016 independent medical opinion from Dr. J.W. to have more probative weight.  Dr. J.W., an Assistant Clinical Professor in the Neurology Department at a university, opined that a review the medical literature shows that Agent Orange has been linked as a potential cause for Parkinsonism, "but it is not clear how strong that correlations is, due to lack of sample size."  He further opined that the damage brought by such cause would be expected to cause symptoms during the acute subacute period (weeks to months)."  Therefore, Dr. J.W. concluded that it is not likely that the Veteran's neurodegenerative condition is related to exposure to the residuals of herbicide usage at Fort Gordon.  The Board finds this opinion most persuasive because it demonstrates a broader review of the literature than many, if not all, of the other medical opinions.  The other opinions refer to a more limited set of studies or the medical professional's own experience, rather than a broad review of the literature.  For instance, Dr. J.S.-R.'s May 2013 opinion states "[t]here are studies that showed..."  The Board acknowledges that there may be some studies that exist that are favorable to the Veteran's case.  However, Dr. J.W.'s opinion indicates, by his reference to "lack of a sample size," that these either were scientifically inadequate, or there were other studies holding the contrary.  The Board notes that the fact that Dr. J.W. cites that there is a lack of a sample size clarifies that Dr. J.W. was not holding the medical proof to a higher standard than "benefit of the doubt."  Rather, his statement about lack of sample size indicates that the studies were not medically sufficient.

As to the Veteran's assertion that he developed Parkinson's disease from the laceration he sustained at Fort Gordon, the Board again finds that the Veteran has not established exposure to herbicide agents.  An October 2009 opinion from Dr. L.D.P. states that the Veteran's Parkinson's disease was "probably facilitated by an open wound he suffered in the military."  There was no explanation provided for this conclusion, therefore, the Board accords this medical opinion no probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Additionally, speculative language such as "probably" does not create an adequate nexus.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The May 2013 letter from Dr. J.S.-R. merely recites the fact that the Veteran was caught up in barbed wire while training at Fort Gordon.  It does not assert that this was the method of exposure to herbicide agents.  Moreover, the opinion itself, as noted above, is premised inaccurately on an assumption that the tactical herbicides were being used at the time of the Veteran's service.  Therefore, it is afforded no probative weight.  

The credible evidence indicates that herbicide agents may have been in the soil at Fort Gordon at the time the Veteran lacerated his leg.  The Veteran does not assert, however, that soil contaminated his wound.  No medical opinion asserts that soil contaminated the Veteran's wound.  Accordingly, there is insufficient evidence to establish exposure via the laceration.

In sum, with respect to tactical herbicide agents, the preponderance of the evidence shows the Veteran was not exposed to these agents during his active service at Fort Gordon.  Additionally, the preponderance of the evidence shows that even if there was somehow exposure via contact with the soil, the exposure did not cause the Veteran's Parkinson's disease because the medical studies do not sufficiently correlate the disease to tactical herbicide agent exposure.

The Board next turns the contention that nontactical herbicides were used at Fort Gordon which may have also caused his Parkinson's disease.  He submitted numerous lay statements in support of his claim in this regard.  Nonetheless, the evidence does not establish that the use of nontactical herbicides causes Parkinson's disease.  The lay statements are not competent evidence to establish a link between nontactical herbicides and Parkinson's disease.  None of the authors assert any such links in the first place.  Even if they had, the authors of the statements in this case do not have the requisite knowledge, training, or experience to offer a link on this topic, which is beyond the scope of mere lay observation.  Moreover, the lay statements have negligible probative weight as they do not indicate a knowledge of the herbicide(s) used to defoliate the area at the time the Veteran served on active duty.  

The Board interprets the private medical opinions' use of the term "herbicides" to mean tactical herbicides based on the context of the opinions.  As such, there were no medical opinions of record linking the Veteran's Parkinson's disease to nontactical herbicides.  With respect to medical articles the Veteran submitted in support of his claim, the Board finds these articles do not address whether in this specific Veteran's case, the subject of the article applies.  Accordingly, a preponderance of the competent and credible evidence is against a finding that nontactical herbicides caused the Veteran's Parkinson's disease.

Next, the Board discusses the Veteran's claim that other chemicals or toxins he asserts were present at Fort Gordon caused his Parkinson's disease.  In that regard, the Veteran points to an Army Defense Environmental Restoration Program report regarding contaminants at Fort Gordon.  Although the report indicates that certain contaminants were present at Fort Gordon during the Veteran's active duty, the report indicates that the contaminants were not in areas where the general population of the base would come in contact with them.  Significantly, the Veteran does not indicate how he would have come in contact with such contaminants.  Accordingly, it is not credible that the Veteran was exposed to the contaminants described in the Army Defense Environmental Restoration Program report.

The medical opinion from Dr. A.K. references pesticide exposure as a risk of Parkinson's disease.  While the Board finds this general premise has merit, Dr. A.K.'s opinion does not address whether the Veteran was exposed to the relevant pesticides, nor does the opinion draw a conclusion that the Veteran's Parkinson's disease was caused by any such exposure.  

As to the Veteran's claim that he breathed paper mill contaminants, there is no competent evidence that the paper mill emitted contaminants that may have caused the Veteran's Parkinson's disease.  First, there is no competent evidence as to what was emitted by the paper mill.  Secondly, if it were known what was emitted, there would need to be evidence establishing that the emission is a cause of Parkinson's disease.  There is no such indication in the record.  Based on all of the foregoing, as there is no competent and credible evidence that the Veteran was exposed to other toxins that caused his Parkinson's disease, service connection is not warranted on this basis.

Finally, the Veteran asserts that he exhibited manifestations of Parkinson's disease in service or during his period of service in the U.S. Army Reserves.  Specifically, the Veteran claims he had early warning signs a few years after leaving active duty in the 1970's.  See June 2014 statement from the Veteran.  The Veteran cites leg movements during sleep and leg cramps as the warning signs.  See id.  The Veteran's wife echoed this statement in her Board hearing testimony.  Dr. J.S.-R.'s July 2011 letter indicated that the Veteran was diagnosed with Parkinson's in 1999 but had symptoms many years before.  Dr. J.S.-R. cites "leg cramps in his 20's" and "problems with sleep walking and thrashing about, a condition that appears to be a REM sleep disorder" as the earlier symptoms.

The Board finds that the Veteran and his wife are not competent to offer an opinion that the leg cramps and sleep disorder are early warning signs of Parkinson's disease as they do not have the requisite training, knowledge or experience to do so.  The Board also finds that the Veteran's report of leg cramps as an indication of an early warning sign is not credible.  In that regard, in a June 1970 Report of Medical History, the Veteran reported cramps in his legs after exercise.  This is prior to the Veteran's service at Fort Gordon, and is the same type of condition reported in his 1976 Report of Medical History.

Significantly, the December 2016 independent medical opinion is highly probative evidence against a finding that the Veteran had early warning signs in service, or while in the Army Reserves.  The evaluator, Dr. J.W., opined that there are several causes of restless leg syndrome and muscle cramps, such as iron deficiency, and metabolic, nutritional, and hematologic causes, that make it unlikely that the Veteran's symptoms were manifestations of Parkinson's disease.  Dr. J.W. also reasoned that there would not have been such a lengthy delay between initial onset of the leg cramps and restless sleep to the formal diagnosis of Parkinson's disease.  The Board finds this reasoning persuasive, based on sufficiently accurate facts, and consistent with service treatment records noting cramps after exercise.

With respect to Dr. J.S.-R.'s opinion, the Board finds it is outweighed by the independent medical opinion of Dr. J.W.  In that regard, Dr. J.W.'s opinion was rendered after specifically considering the issue of early manifestations.  Its reasoning was much more detailed, and it was consistent with common logic.  Dr. J.S.-R.'s opinion was vague as to what "many years before" means, and only indirectly indicated that the leg cramps and sleep disorder were the early signs of Parkinson's disease in the Veteran.  

Although it is unknown if the Veteran served any periods of ACDUTRA during his reserve service, the Board finds this information is unnecessary.  The Board finds that the Veteran's Parkinson's disease did not manifest until after 1979.  Dr. J.W.'s opinion indicates that more symptoms than the muscle cramps and restless leg syndrome would have presented themselves without a lengthy delay.  In this case, objective medical evidence shows the Veteran had symptoms since approximately 1996 or 1997.  See e.g. January 2001 letter from Dr. M.E.O.  The Board finds this highly probative evidence of the onset of Parkinson's disease, which was many years after 1979.  This evidence is supported by the Veteran's wife's Board hearing testimony in which she states that "nobody is diagnosed with Parkinson's [at the point of having restless legs].  It has to manifest."  She also testified that Parkinson's "took a while to manifest."  On the face of her testimony, Parkinson's did not manifest during the Veteran's reserve service.  Dr. M.E.O.'s letter is most probative as it was written prior to the date of a claim for compensation by the Veteran.

Because there is insufficient competent, credible evidence to show that the Veteran was exposed to agents that caused his Parkinson's disease or that Parkinson's disease manifest in service, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to a TDIU

The Veteran asserts that his Parkinson's disease renders him unemployable.  The Board agrees.  However, to qualify for a TDIU, the Veteran must have a service-connected disability and must be service-connected for the disability or disabilities that render him unemployable.  Even consideration for an extraschedular award of a TDIU requires a service-connected disability.  38 C.F.R. § 4.16(b) (stating that submission for extraschedular consideration "all cases of veterans who are unemployable by reason of service-connected disabilities...").  As the Veteran is not service-connected for any disabilities, a TDIU is not warranted.


ORDER

Service connection for Parkinson's disease is denied.

Entitlement to a TDIU is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


